Order, Supreme Court, New York County (Louis York, J.), entered April 18, 2000, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*17The IAS court correctly concluded that defendant law firm was not entitled to dismissal of the legal malpractice cause of action against it as a matter of law, where it notified plaintiff merely 33 days before expiration of the statutory period that the firm was declining to represent plaintiff in her contemplated medical malpractice action, and further failed to specifically call her attention to the number of days remaining before the Statute of Limitations expired. Rather, under the circumstances, a question of fact is presented as to whether this conduct constituted a breach of a duty owed to plaintiff. Concur — Andrias, J. P., Wallach, Lerner, Saxe and Friedman, JJ.